NOTICE OF INFORMAL OR NON-RESPONSIVE AMENDMENT

The reply filed on 12/06/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
Applicant did not cancel the non-elected claims. Regarding claim 3 Applicant contends that, allegedly, “The specification specifically states a mixture of the filler material and the reinforcing rods. For example, the specification states: The mixture of filler material particles (quartz sand in this example) and the reinforcing rods 228 suspended within the filler are mechanically bonded together with the silicate binder (sodium silicate in this example), and the silicate binder further mechanically bonds the mixture of filler material particles and the reinforcing rods 228 suspended within the filler to the surfaces of the fuse element assembly. The binder further mechanically bonds the filler material particles and the reinforcing rods 228 suspended within the filler to the surfaces of terminal assemblies 204 and 206, as well as to the interior surfaces of the housing 202”. Further, Applicant states that, allegedly, “The Office asserts that reinforcing rods cannot be mixed with the filler material, without providing any reasoning or support from the specification or prior art. Therefore, the assertion cannot be sustained”.
On the contrary, the Office correctly asserts that the reinforcing rods cannot be mixed with the filler material particles.  The term “mixture” in the aforementioned passage is directed to the “filler material particles” and not to the alleged “mixture” of said “particles” with the “reinforcing rods”. 
Contrary to the Applicant’s interpretation, the aforementioned passage of the specification teaches the “mixture of filler material particles” and “reinforcing rods” separately, not the mixture of said particles with the reinforcing rods as alleged by Applicant. The specification teaches that the “mixture of filler material particles” and the “reinforcing rods” are both bonded together (i.e., not mixed) and further bonded to the surfaces of the fuse element assembly by the silicate binder, i.e., “The mixture of filler material particles (quartz sand in this example) and the reinforcing rods 228 suspended within the filler are mechanically bonded together with the silicate binder (sodium silicate in this example), and the silicate binder further mechanically bonds the mixture of filler material particles and the reinforcing rods 228 suspended within the filler to the surfaces of the fuse element assembly” (par. [0048], emphasis added).
Indeed, how it will be possible to mix together the filler material particles (224) with the rigid elongated “reinforcing rods” (226/228) depicted on Fig. 3 ? It will be impossible to do so.
Again, claim 3 contradicts to claim 1, since the “reinforcing rods” recited in claim 3 cannot be mixed with the filler material, as recited in claim 1. 
	Accordingly, in view of the above, claim 1 is not generic and Applicant is again required to cancel the non-elected claims 3-7.
	Furthermore, since claims 9-20 do not contradict to claim 1 they will be rejoined, subject to cancellation of said claims 3-7.

Since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless Applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a).  
The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835